940 F.2d 653Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Donald TILLERY, Plaintiff-Appellant,v.Robert EBY, Captain Hobb, Howard County Jail, Maryland,District Attorney, Lebanon, PA, Donald Smith,Sergeant Dekker, Unknown, Member ofDistrict Attorney's Office,Defendants-Appellees.
No. 91-7025.
United States Court of Appeals, Fourth Circuit.
Submitted May 1, 1991.Decided July 30, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M.J. Garbis, District Judge.  (CA-90-3353-MJG)
Albert Donald Tillery, appellant pro se.
D.Md.
AFFIRMED.
Before K.K. HALL, PHILLIPS and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Albert Donald Tillery appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Tillery v. Eby, CA-90-3353-MJG (D.Md. Jan. 7, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.